Exhibit 10.1

 

  .

 

 

 

 

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Clean Diesel
Technologies, Inc., a Delaware corporation (the “Company”) as follows:

1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I (collectively, (this “Agreement”) is
made as of the date set forth below between the Company and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of (i) 1,385,000 authorized and unissued shares (the “Shares”)
of its common stock, par value $0.01 per share (the “Common Stock”) (ii) Series
A warrants (each, a “Series A Warrant” and, collectively, the “Series A
Warrants”) to purchase up to an aggregate of 388,393 shares of Common Stock (the
“Series A Warrant Shares”) in substantially the form attached hereto as Exhibit
B-1, and (iii) Series B warrants to purchase up to an aggregate of 168,571
shares (the “Series B Warrant Shares”) of Common Stock (each a “Series B
Warrant” and collectively the “Series B Warrants”, the Series B Warrants and the
Series A Warrants shall be collectively referred to herein as the “Warrants” and
the Series B Warrant Shares and the Series A Warrant Shares shall be
collectively referred to herein as the “Warrant Shares”) in substantially the
form attached hereto as Exhibit B-2. The public offering price for a unit
consisting of one Share and .28 of a Series A Warrant ( a “Unit”) shall be $2.80
(the “Per Unit Price”). The public offering price for one Series B Warrant shall
be $2.79 (the “Per Series B Warrant Price”). The Units will not be separately
issued or certificated and the Shares and the Series A Warrants shall be
immediately separable and transferable upon issuance. The Units, the Shares, the
Warrants and the Warrant Shares are collectively referred to herein as the
“Securities”.

3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File
No. 333-181443 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
and (3) a Prospectus Supplement (the “Prospectus Supplement” and together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities and terms of the Offering that has been or
will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).

4. The Company and the Investor agree that at the Closing (as defined in
Section 3.1 of Annex I), the Investor will purchase from the Company and the
Company will issue and sell to the Investor (i) the number of Units set forth
below for the Aggregate Purchase Price for Units set forth below and (ii) the
number of Series B Warrants for the Aggregate Purchase Price for Series B
Warrants set forth below. The Units and the Series B Warrants shall be purchased
pursuant to the Terms and Conditions for Purchase of Securities attached hereto
as Annex I and incorporated herein by this reference as if fully set forth
herein. The Investor acknowledges that the Offering is not being underwritten by
the placement agent (the “Placement Agent”) named in the Prospectus Supplement
and that there is no minimum offering amount.

5. In connection with the sale of the Securities, the Company agrees that it
will not, for a period of ninety (90) days from the date of the Prospectus, (the
“Lock-Up Period”) without the prior written consent of the Investor, directly or
indirectly offer, sell, assign, transfer, pledge, contract to sell, or otherwise
dispose of, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, other than: (i) the Company’s sale
of the Securities in this Offering; (ii) the issuance of options or restricted
stock units to acquire Common Stock pursuant to the Company’s stock incentive
plan or other employee benefit plans as such plans are in existence on the date
hereof and described in the Prospectus; and (iii) the issuance of Common Stock
pursuant to the valid exercises or settlement of options, warrants, restricted
stock units or rights outstanding on the date hereof and described in the
Prospectus. The Company also agrees that during such period, the Company will
not file any registration statement, preliminary prospectus or prospectus, or
any amendment or supplement thereto, under the Securities Act for any such
transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for a registration statement on Form S-8 relating to employee benefit
plans or as the Investor may otherwise consent. The Company hereby agrees that
(i) if it issues an earnings release or material news, or if a material event
relating to the Company occurs, during the last seventeen (17) days of the
Lock-Up Period, or (ii) if prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the sixteen
(16)-day period beginning on the last day of the Lock-Up Period, the
restrictions imposed by this paragraph (k) or the letter shall continue to apply
until the expiration of the eighteen (18)-day period beginning on the issuance
of the earnings release or the occurrence of the material news or material
event.

6. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be determined by such Investor as follows (check one):

[            ] A. Delivery by crediting the account of the Investor’s prime
broker (as specified by such Investor on Exhibit A annexed hereto) with the
Depository Trust Company (“DTC”) through its Deposit/Withdrawal At Custodian
(“DWAC”) system, whereby Investor’s prime broker shall initiate a DWAC
transaction on the Closing Date using its DTC participant identification number,
and released by American Stock Transfer & Trust Company, the Company’s transfer
agent (the “Transfer Agent”), at the Company’s direction. NO LATER THAN ONE (1)



--------------------------------------------------------------------------------

BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

[To be separately provided to the Investor]

—OR—

[            ] B. Delivery versus payment (“DVP”) through DTC (i.e., on the
Closing Date, the Company shall issue Shares registered in the Investor’s name
and address as set forth below and released by the Transfer Agent directly to
the account(s) at Cowen and Company, LLC (“Cowen”) identified by the Investor;
upon receipt of such Shares, Cowen shall promptly electronically deliver such
Shares to the Investor, and simultaneously therewith payment shall be made by
Cowen by wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER
THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:

 

  (I) NOTIFY COWEN OF THE ACCOUNT OR ACCOUNTS AT COWEN TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

  (II) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT COWEN TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND THE WARRANTS
COMPRISING THE UNITS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE
INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SERIES B
WARRANTS, THE SERIES B WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR
OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER

7. The executed Warrants purchased by the Investor shall be delivered to the
Investor by mail, registered in such names and sent to such address as specified
by the Investor below.

8. The Investor represents that, except as set forth below, (a) it has had
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing, and (c) neither the
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the Offering,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis. Exceptions:

 

 

 

2



--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

9. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated May 21, 2012, which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.

10. No offer by the Investor to buy Shares and Warrants will be accepted and no
part of the purchase price payable for Units and/or Series B Warrants will be
delivered to the Company until the Investor has received the Offering
Information and the Company has accepted such offer by countersigning a copy of
this Agreement, and any such offer may be withdrawn or revoked, without
obligation or commitment of any kind, at any time prior to the Company (or Cowen
on behalf of the Company) sending (orally, in writing or by electronic mail)
notice of its acceptance of such offer. An indication of interest will involve
no obligation or commitment of any kind until the Investor has been delivered
the Offering Information and this Agreement is accepted and countersigned by or
on behalf of the Company.

11. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.

 

3



--------------------------------------------------------------------------------

Number of Units:                                          
                           

Purchase Price per Unit: $ 2.80

Aggregate Purchase Price For Units: $                                         
                                       

Number of Series B Warrants:                                          
                                                    

Purchase Price per Series B Warrant: $2.79

Aggregate Purchase Price For Series B Warrants:
$                                         
                                       

Number of Warrant Shares subject to Warrants (Equal to Number of Shares
multiplied by              and rounded down to the nearest whole number):

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: November     , 2014

 

INVESTOR By:  

 

Print Name: Title:   Address:  

 

Agreed and Accepted this      day of November      2014: Clean Diesel
Technologies, Inc. By:                                     
                                                       Name: Title:

 

4



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1. Authorization and Sale of the Securities. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Securities.

2. Agreement to Sell and Purchase the Securities; Placement Agent.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units and the number of Series B
Warrants set forth on the last page of the Agreement to which these Terms and
Conditions for Purchase of Securities are attached as Annex I (the “Signature
Page”) for the aggregate purchase price therefor set forth on the Signature
Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Securities to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3 Investor acknowledges that the Company has agreed to pay Cowen and Company,
LLC (the “Placement Agent”) a fee (the “Placement Fee”) and to reimburse the
Placement Agent for certain expenses in respect of the sale of the Units and
Series B Warrants to the Investor.

2.4 The Company has entered into a Placement Agent Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third party
beneficiary thereof. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor or their agents or counsel with
any information that constitutes or could reasonably be expected to constitute
material, nonpublic information, except as will be disclosed in the Prospectus
and/or in the Company’s Form 8-K to be filed with the Commission in connection
with the Offering. The Company understands and confirms that the Investor will
rely on the foregoing representations in effecting transactions in securities of
the Company.

3. Closings and Delivery of the Securities and Funds.

3.1 Closing. The completion of the purchase and sale of the Units and the Series
B Warrants (the “Closing”) shall occur at a place and time (the “Closing Date”)
to be specified by the Company and the Placement Agent, and of which the
Investors will be notified in advance by the Placement Agent, in accordance with
Rule 15c6-l promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). At the Closing, (a) the Company shall cause American Stock
Transfer & Trust Company, the Company’s “Transfer Agent”, to deliver to the
Investor the number of Shares included in the Units purchased by the Investor as
set forth on the Signature Page registered in the name of the Investor or, if so
indicated on the Investor Questionnaire attached hereto as Exhibit A, in the
name of a nominee designated by the Investor, (b) the Company shall cause to be
delivered to the Investor a warrant certificate for the number of Warrants
purchased by the Investor as set forth on the Signature Page and (c) the
aggregate purchase price for the Units and the Series B Warrants being purchased
by the Investor will be delivered by or on behalf of the Investor to the
Company.

3.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Units and the Series B Warrants to the Investor shall be subject
to: (i) the receipt by the Company of the aggregate purchase price for the Units
and Series B Warrants being purchased hereunder as set forth on the Signature
Page and (ii) the accuracy of the representations and warranties made by the
Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units and Series B Warrants will be subject to the accuracy of the
representations and

 

5



--------------------------------------------------------------------------------

warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, the delivery of a letter by DLA
Piper LLP (US) enabling the Investor to rely on its legal opinions rendered
pursuant to items 1, 2, 5, 6, 7 and 9 of Schedule C of the Placement Agreement,
subject to the qualifications applicable thereto, and provided that in no event
shall Investor be entitled to rely on any general negative assurance language
provided to the Placement Agent, the delivery by Stewart McKelvey of a letter
enabling the Investor to rely on its legal opinions rendered pursuant to
Schedule D of the Placement Agreement, subject to the qualifications applicable
thereto and to the condition that the Placement Agent shall not have:
(a) terminated the Placement Agreement pursuant to the terms thereof or
(b) determined that the conditions to the closing in the Placement Agreement
have not been satisfied. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the
Securities that they have agreed to purchase from the Company. The Investor
understands and agrees that, in the event that the Placement Agent in its sole
discretion determines that the conditions to closing in the Placement Agreement
have not been satisfied or if the Placement Agreement may be terminated for any
other reason permitted by such Placement Agreement, then the Placement Agent
may, but shall not be obligated to, terminate such Agreement, which shall have
the effect of terminating this Subscription Agreement pursuant to Section 14
below.

3.3 Delivery of Funds.

(a) DWAC Delivery. If the Investor elects to settle the Shares included in the
Units purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Units being purchased by the Investor to the following account designated by the
Company:

[To be separately provided to the Investor]

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares included in the Units purchased by such
Investor by delivery versus payment through DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall confirm that the account or accounts at the Placement Agent to be
credited with the Shares being purchased by the Investor have a minimum balance
equal to the aggregate purchase price for the Units being purchased by the
Investor.

3.4 Delivery of Shares.

(a) DWAC Delivery. If the Investor elects to settle the Shares included in the
Units purchased by such Investor through DTC’s DWAC delivery system, no later
than one (1) business day after the execution of this Agreement by the Investor
and the Company, the Investor shall direct the broker-dealer at which the
account or accounts to be credited with the Shares being purchased by such
Investor are maintained, which broker/dealer shall be a DTC participant, to set
up a DWAC instructing the Transfer Agent to credit such account or accounts with
the Shares. Such DWAC instruction shall indicate the settlement date for the
deposit of the Shares, which date shall be provided to the Investor by the
Placement Agent. Upon the closing of the Offering, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares included in the Units purchased by such
Investor by delivery versus payment through DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall notify the Placement Agent of the account or accounts at the
Placement Agent to be credited with the Shares being purchased by such Investor.
On the Closing Date, the Company shall deliver the Shares to the Investor
through DTC directly to the account(s) at the Placement Agent identified by
Investor. Upon receipt of such Shares, the Placement Agent shall promptly
electronically deliver such Shares to the Investor, and simultaneously therewith
payment shall be made by the Placement Agent by wire transfer to the Company.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that

 

6



--------------------------------------------------------------------------------

involved in the purchase of the Securities, including investments in securities
issued by the Company and investments in comparable companies, (b) has answered
all questions on the Signature Page and the Investor Questionnaire and the
answers thereto are true and correct as of the date hereof and will be true and
correct as of the Closing Date and (c) in connection with its decision to
purchase the Units and the Series B Warrants set forth on the Signature Page,
has received and is relying only upon the Disclosure Package and the documents
incorporated by reference therein and the Offering Information.

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Securities, except as set forth or incorporated by reference in the Base
Prospectus, the Prospectus Supplement or any free writing prospectus.

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package, the Offering Information or any other materials presented to
the Investor in connection with the purchase and sale of the Securities
constitutes legal, tax or investment advice. The Investor has consulted such
legal, tax and investment advisors and made such investigation as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Securities. The Investor also understands that there is no
established public trading market for the Warrants being offered in the
Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing of the Warrants on
any securities exchange or other trading market. The Investor understands that
without an active market, the liquidity of the Warrants will be limited.

4.5 The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

4.6 Since the time at which the Placement Agent first contacted such Investor
about the Offering, the Investor has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors) and has not engaged in any purchases or sales of the securities of the
Company (including, without limitation, any Short Sales (as defined herein)
involving the Company’s securities). The Investor covenants that it will not
engage in any purchases or sales of the securities of the Company (including
Short Sales) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed. The Investor agrees that it will not use any
of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution

 

7



--------------------------------------------------------------------------------

of this Agreement, the delivery to the Investor of the Shares and Warrants being
purchased and the payment therefor. The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

(a) if to the Company, to:

Clean Diesel Technologies Inc.,

1621 Fiske Place,

Oxnard, California 93033,

Attention: Chief Financial Officer,

Fax: (805) 639-9466

with a copy (which shall not constitute notice) to:

DLA Piper LLP US ,

2525 East Camelback Road, Suite 1000

Phoenix, Arizona 85016

Attention: Steven Pidgeon, Esq.

Fax: (480) 646-5524

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Securities to such Investor.

 

8



--------------------------------------------------------------------------------

13. Press Release; 8-K Filing. The Company and the Investor agree that the
Company shall (a) prior to the opening of the financial markets in New York City
on November 4, 2014 (a) issue a press release announcing the Offering and
disclosing all material information regarding the Offering and (b) file a
current report on Form 8-K with the Securities and Exchange Commission
including, but not limited to, a form of this Agreement and the forms of each of
the Warrants as exhibits thereto (the “8-K”). Effective upon the filing of the
8-K, the Company acknowledges and agrees that any and all confidentiality and
similar obligations under any agreement, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate. From and after the filing of the
8-K with the SEC, the Investor shall not be deemed to be in possession of any
material, nonpublic information received from the Company, any of its
subsidiaries or any of their respective officers, directors, employees or
agents.

14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

 

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1. The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:

  

 

2. The relationship between the Investor and the registered holder listed in
response to item 1 above:

  

 

3. The mailing address of the registered holder listed in response to item 1
above:

  

 

4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:

  

 

5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

  

 

6. DTC Participant Number:

  

 

7. Name of Account at DTC Participant being credited with the Shares:

  

 

8. Account Number at DTC Participant being credited with the Shares:

  

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF SERIES A WARRANT

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SERIES B WARRANT

 

2